___________

                                    No. 95-2868
                                    ___________


United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of Nebraska.
Judith K. Bledsoe,                      *
                                        *         [UNPUBLISHED]
              Appellant.                *

                                    ___________

                     Submitted:     December 21, 1995

                           Filed:   December 28, 1995
                                    ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Judith K. Bledsoe appeals the sentence imposed by the district court1
following her guilty plea to interstate transportation of a security taken
by fraud with a value of $5,000 or more, in violation of 18 U.S.C. § 2314.
We affirm.


     While working as a bookkeeper for a Nebraska automobile dealership,
Bledsoe wrote five checks (totaling $32,320) to herself from the company's
business account by forging the owner's signature.            After writing the
checks, Bledsoe deposited them in her personal bank account in Iowa,
entered them as void on the company's computer and ledgers, removed the
forged checks from the




       1
       The Honorable Thomas M. Shanahan, United States District
Judge for the District of Nebraska.
bank statement, and inflated the amounts on legitimate checks to reconcile
the bank statement.   Just before obtaining the Nebraska position, Bledsoe
had worked as a bookkeeper for a Nevada truck center.     The manager of the
truck center alleged that over the course of three years Bledsoe embezzled
at least $131,000 from the company by forging his signature on checks drawn
on a credit card account.   A police report indicated that Bledsoe admitted
she wrote the checks, deposited them in her personal bank account, and
manipulated the company's books and computer records to avoid detection.
A criminal complaint was filed against Bledsoe in Nevada, charging her with
seven counts of embezzlement.


     At sentencing on the instant offense, Bledsoe objected to the
presentence report's recommendation to hold her responsible for a total
loss exceeding $120,000.      Specifically, Bledsoe argued that the then-
pending Nevada charges could not be used as relevant conduct.   Bledsoe also
objected to a recommended U.S.S.G. § 3B1.3 abuse-of-trust enhancement.   The
district court overruled Bledsoe's objections, sentenced her to 15 months
imprisonment and three years supervised release, and ordered her to pay
$32,320 in restitution.


     On appeal, Bledsoe argues that the district court erred by using the
Nevada charges to determine the amount of loss.         We review a district
court's application of the Sentencing Guidelines de novo, and its factual
findings regarding whether a defendant's acts constituted relevant conduct
for clear error.      United States v. Ballew, 40 F.3d 936, 943 (8th Cir.
1994), cert. denied, 115 S. Ct. 1813 (1995).    For offenses like Bledsoe's
that are grouped, see U.S.S.G. § 3D1.2(d), relevant conduct includes acts
"that were part of the same course of conduct or common scheme or plan as
the offense of conviction."   U.S.S.G. § 1B1.3(a)(2).   "The cumulative loss
produced by a common scheme or course of conduct should be used in
determining the offense level [for fraud], regardless of the number of
counts of conviction."    U.S.S.G. § 2F1.1, comment. (n.6); see also United
States v. Galloway, 976




                                     -2-
F.2d 414, 425 (8th Cir. 1992) (en banc) (under § 1B1.3, sentencing court
may consider conduct beyond count of conviction), cert. denied, 113 S. Ct.
1420 (1993).    To be part of a common scheme or plan, multiple offenses must
be substantially connected by at least one common factor, such as "`common
victims, common accomplices, common purposes or similar modus operandi.'"
United States v. Sheahan, 31 F.3d 595, 599 (8th Cir. 1994) (citing U.S.S.G.
§ 1B1.3, comment. (n.9)).


        We conclude the district court did not err in its application of
section 1B1.3 or in its finding that Bledsoe's Nevada charges should be
used to determine the amount of loss.            The undisputed facts show that
Bledsoe used a similar modus operandi to commit both offenses, see id. at
(n.9(A)) (similarity of modus operandi includes using similar computer
manipulations to execute scheme), and that only three months separated her
conduct in Nevada and Nebraska.       Bledsoe's self-incrimination rights were
not implicated because she was not "compelled" to testify about the Nevada
charges at the sentencing hearing, and there was no double jeopardy
violation.     See U.S. Const. amend. V; Witte v. United States, 115 S. Ct.
2199,    2207-08   (1995)   (double   jeopardy    rights   not   implicated   where
sentencing court considers "related conduct outside the elements of the
crime" because defendant "is still punished only for the fact that the
present offense was carried out in a manner that warrants increased
punishment, not for a different offense (which that related conduct may or
may not constitute)").      Bledsoe's due process claim likewise fails.        Cf.
Galloway, 976 F.2d at 425-26 (due process rights not implicated when
application of § 1B1.3 caused almost three-fold increase in sentence).


        Bledsoe also argues that the district court erred by assessing the
abuse-of-trust enhancement.     Section 3B1.3 requires a sentencing court to
assess a two-level enhancement "[i]f the defendant abused a position of
. . . private trust . . . in a manner that significantly facilitated the
commission or concealment




                                        -3-
of the offense."        A district court's assessment of a section 3B1.3
enhancement is entitled to great deference and will not be reversed unless
it is clearly erroneous.     United States v. Johns, 15 F.3d 740, 744 (8th
Cir. 1994).    After reviewing the record, we conclude the district court did
not clearly err by finding that Bledsoe had abused a private trust, because
her conduct exceeded "taking money from the till," and she used her
position to facilitate and conceal her actions.        Cf. United States v.
Brelsford, 982 F.2d 269, 271-73 (8th Cir. 1992) (affirming § 3B1.3
enhancement where bank "teller supervisor" was responsible for maintaining
and reviewing reports and used position to conceal embezzlement of bank
funds).


     The judgment is affirmed.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -4-